DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 is accidentally numbered as another Claim 12, it will be treated and discussed as Claim 13 in the office action.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the inclination" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the inclination" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the inclination" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US PgPub#2009/0148647).
For Claim 1, figures 10-18 and 25 of Jones ‘647 disclose a shell arrangement for a fuselage of an aircraft, having a first shell portion (208) which extends in a curved manner in a shell peripheral direction; and a second shell portion (208) which extends in a curved manner in the shell peripheral direction; wherein, in an overlapping portion of the shell arrangement, a first end region of the first shell portion and a second end region of the second shell portion overlap each other in the shell peripheral direction; wherein, in the overlapping portion of the shell arrangement, a first outer surface of the first shell portion and a second inner face of the second shell portion are adhesively bonded (cured) to each other by an adhesive layer; and wherein an edge of the first shell portion, at which the first end region is terminated with respect to the shell peripheral direction extends in the overlapping portion in an undulating manner (210) in a shell longitudinal direction, the shell longitudinal direction being oriented to extend transversely relative to the shell peripheral direction. 
For Claim 2, figures 10-18 of Jones ‘647 disclose that the second shell portion has in the second end region an inclination which is defined by a second outer face of the second shell portion which is oriented in an opposite direction to the second inner face and which reduces a thickness of the second shell portion in the shell peripheral direction to form an edge which terminates the second end region with respect to the shell peripheral direction. 
For Claim 5, figures 10-18 of Jones ‘647 disclose an edge of the second shell portion which terminates the first end region of the second shell component with respect to the shell peripheral direction extends in the overlapping portion in an undulating manner in the shell longitudinal direction. 
For Claim 6, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion forms at least one wave in the overlapping portion, the at least one wave having a wavelength in the shell longitudinal direction and an amplitude in the shell peripheral direction.
For Claim 7, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion extends in a form of a triangular wave.
For Claim 9, figures 10-18 of Jones ‘647 disclose that the inclination is defined by a convex-curved outer face of the second shell portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US PgPub#2009/0148647).
For Claim 3, while paragraph [0061] of Jones ‘647 discloses an inclination length to inclination height ratio of 80:1, it is silent about it being between 20:1 and 40:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range of different length to height ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For Claim 10, while Jones ‘647 discloses the fuselage of the aircraft, it is silent about the skin of the fuselage connecting to rib frames and longitudinal carriers.  However, the Examiner takes Official Notice that it is well known and costumery for fuselage structures to have an outer skin that is connected to rib frames and longitudinal carriers to support the skin.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jones ‘647 to have known rib frames and longitudinal carriers to support the skin of the fuselage.
For Claim 11, figures 10-18 of Jones ‘647 disclose that the second shell portion has in the second end region an inclination which is defined by a second outer face of the second shell portion which is oriented in an opposite direction to the second inner face and which reduces a thickness of the second shell portion in the shell peripheral direction to form an edge which terminates the second end region with respect to the shell peripheral direction. 
For Claim 12, while paragraph [0061] of Jones ‘647 discloses an inclination length to inclination height ratio of 80:1, it is silent about it being between 20:1 and 40:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a range of different length to height ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For Claim 15, figures 10-18 of Jones ‘647 disclose an edge of the second shell portion which terminates the first end region of the second shell component with respect to the shell peripheral direction extends in the overlapping portion in an undulating manner in the shell longitudinal direction. 
For Claim 16, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion forms at least one wave in the overlapping portion, the at least one wave having a wavelength in the shell longitudinal direction and an amplitude in the shell peripheral direction.
For Claim 17, figures 10-18 of Jones ‘647 disclose that the edge of the first shell portion extends in a form of a triangular wave.
For Claim 18, figures 10-18 of Jones ‘647 disclose that the inclination is defined by a convex-curved outer face of the second shell portion.

Allowable Subject Matter
Claims 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
With respect to the arguments that Jones ‘647 does not disclose a shell arrangement with a first and second shell portion having a respective inner and outer face that are adhesively bonded to one another, the Examiner respectfully degrees.  The Examiner has included figures 16-18 with labelling of the inner and outer faces of the shell portions that are adhesively cured together to form a shell arrangement to create one substantially continuous member or fuselage.

    PNG
    media_image1.png
    704
    801
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/25/2022